Citation Nr: 0836646	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a duodenal ulcer.

3.  Entitlement to service connection for jungle rot.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for a left foot injury.


REPRESENTATION

Appellant represented by:  Jesus A. Padilla, Sr.	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran disagreed with this decision in March 
2006.  He perfected a timely appeal in October 2006.

In June 2007, the veteran indicated that he wanted a hearing 
before the Board in Washington D.C.  In July 2007, however, 
the veteran requested a videoconference Board hearing in El 
Paso, Texas.  The veteran appeared at a June 2008 
videoconference Board hearing before the undersigned.      

The Board observes that, in an April 2002 rating decision, 
the RO denied, in pertinent part, the veteran's claims of 
service connection for PTSD and for a duodenal ulcer.  The 
veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It 
appears that, in an August 2006 statement of the case, the RO 
essentially reopened these claims and denied them on the 
merits.  Therefore, although the RO has reviewed the 
veteran's service connection claims for PTSD and for a 
duodenal ulcer on a de novo basis, these issues are as stated 
on the title page.  

Regardless of the RO's reopening of the claims for service 
connection for PTSD and for a duodenal ulcer, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen these claims.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for a left 
foot injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In April 2002, the RO denied the veteran's claims of 
service connection for PTSD and for a duodenal ulcer.
 
2.  Evidence received since April 2002 does not raise a 
reasonable possibility of substantiating the claims for 
service connection for PTSD or for a duodenal ulcer.

3.  The veteran's claimed jungle rot is not related to active 
service.

4.  Bilateral tinnitus was not manifested during active 
service or for many years thereafter, nor is it otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied the 
veteran's claims of service connection for PTSD and for a 
duodenal ulcer, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
April 2002 rating decision in support of the claim of service 
connection for PTSD; thus, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has not been received since the 
April 2002 rating decision in support of the claim of service 
connection for duodenal ulcer; thus, this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  The veteran's claimed jungle rot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in October 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The October 2005 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claims of service connection for PTSD and for a 
duodenal ulcer, and noted the evidence needed to substantiate 
the underlying claims.  That correspondence satisfied the 
notice requirements as defined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

As will be explained below in greater detail, the evidence 
does not support reopening the veteran's claims of service 
connection for PTSD and for a duodenal ulcer.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in May 2006, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2005 letter was issued to the appellant and his 
service representative prior to the December 2005 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claims are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  While the May 2006 notice 
of the Dingess requirements was not provided prior to the 
December 2005 rating decision currently on appeal, the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  The claims subsequently were 
readjudicated in an August 2006 statement of the case and in 
January 2007 and May 2007 supplemental statements of the 
case, following the provision of notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the veteran's application to reopen 
previously denied claims of entitlement to service connection 
for PTSD and duodenal ulcer, the standards of McLendon are 
not met and VA examinations are not necessary.  Although the 
veteran was not provided a VA examination for jungle rot, 
there is no competent evidence that the veteran sustained 
injuries in service or that the claimed disability may be 
associated with any in-service event; thus, a medical 
examination is not necessary to decide the claim of service 
connection for jungle rot.  VA also has provided the veteran 
with an examination addressing the contended causal 
relationship between bilateral tinnitus and active service.  
In summary, VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

New and Material Evidence

A review of the record shows that the RO denied the veteran's 
claims of service connection for PTSD and duodenal ulcer in 
April 2002.  The appellant was informed of the April 2002 
rating decision and failed to initiate an appeal.  Thus, the 
April 2002 rating decision became final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  

The claims of entitlement to service connection for PTSD and 
for a duodenal ulcer may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
previously denied service connection claims for PTSD and for 
a duodenal ulcer in September 2005.  New and material 
evidence is defined by regulation, see 38 C.F.R. § 3.156, 
which VA amended in 2001.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is applicable only to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen his claims of service connection for 
PTSD and for a duodenal ulcer in September 2005, the amended 
version of 38 C.F.R. § 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen claims of 
service connection for PTSD and for a duodenal ulcer, the 
evidence before VA at the time of the prior final RO decision 
in April 2002 consisted of the veteran's DD Form 214, service 
treatment records, and VA treatment records dated from August 
2000 to April 2002.

In the narrative for the April 2002 rating decision, the RO 
noted that the evidence did not show that there was clinical 
evidence of PTSD and also did not corroborate that a 
stressful experience occurred in service.  The RO also noted 
that, although the medical evidence showed that he veteran 
currently experienced stomach problems, his service treatment 
records did not show that he had been treated for a duodenal 
ulcer during active service.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

The newly submitted evidence includes additional VA treatment 
records, the veteran's lay statements, and testimony elicited 
at the July 2008 Board hearing.

In a letter received in December 2005, the veteran admitted 
that he "did not go through" any actual combat, but 
asserted that he was attached to certain units and received 
"combat pay" or "hazardous duty" pay.  His representative 
stated at the July 2008 Board hearing that the veteran had 
received combat pay.  

A review of VA treatment records dated from May 2002 to 
November 2006 shows that, in December 2005, a screening for 
PTSD was negative.  A July 2005 VA treatment record shows a 
past medical history of peptic ulcer.  A November 2006 VA 
treatment record shows an impression of a cloverleaf 
deformity of the duodenal bulb from previous peptic ulcer 
disease.  
  
The veteran also submitted duplicate copies of a letter 
originally submitted in December 2005 in which he recalled 
various alleged in-service stressors (a tent mate aimed a gun 
at the veteran and then committed suicide, a sniper killed 
one of the soldiers while they were en route the Post 
Exchange (PX), a "Dear John" letter sent from his fiancé, 
and no welcome home celebration upon returning from Vietnam).  
The Board notes, however, that a letter was sent to the 
veteran in May 2006 informing him that the stressor 
information which he had submitted was insufficient to allow 
for corroboration because it was too vague.  He was asked to 
provide a detailed description of the specific traumatic 
incidents which produced the stressors that reportedly 
resulted in his claimed PTSD.  In a June 2006 response, the 
veteran stated that all he could tell VA about his claimed 
in-service stressors was what he had stated already in his 
stressor letter; he could not be more specific.  At the July 
2008 Board hearing, the veteran provided more detail by 
testifying that he and his friends were shot at in 1967 
enroute to a make-shift PX in Qui Nhon, Vietnam.  He further 
testified that he was assigned to the 972nd Signal Battalion 
at the time of this alleged in-service shooting.  

With respect to the veteran's application to reopen his claim 
of service connection for PTSD, it appears that he is 
attempting to reopen his PTSD claim pursuant to 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).  The newly submitted 
evidence does not show that the veteran engaged in combat, 
however.  Despite the assertions of the veteran and his 
representative at the July 2008 hearing, the Board is unaware 
of any legal basis for allowing the receipt of "combat pay" 
to establish the occurrence of the claimed in-service 
stressors.  

The Board also finds that VA treatment records dated from 
August 2000 to April 2002 are cumulative and redundant of 
evidence previously considered by the RO in April 2002.  
Despite the veteran's assertions in a June 2006 letter that 
VA treatment records from August 2000 to May 2006 show that 
he participated in group and private therapy sessions, there 
is no evidence in these medical records of a diagnosis of 
PTSD.  Although the additional VA treatment records received 
since April 2002 are new, in that they have not been 
submitted previously, this evidence also is cumulative and 
redundant of evidence previously considered in April 2002 
since the veteran did not have a diagnosis of PTSD at that 
time either.  

The Board acknowledges that the veteran's July 2008 testimony 
provided some additional details about his claimed in-service 
stressors; while this testimony is new, it still is 
insufficient to allow for corroboration; for example, the 
veteran was not able to name who reportedly was shot at the 
time of the alleged in-service stressor and also could not 
recall the month when the alleged in-service shooting 
occurred.  None of the lay evidence submitted since April 
2002, including a July 2008 statement from the veteran's 
wife, the veteran's July 2008 Board hearing testimony, and 
statements made by the veteran's representative at the July 
2008 hearing, shows that the veteran has been diagnosed with 
PTSD based on a corroborated in-service stressor which is 
related to active service.  

In summary, although some of this evidence is new, it is not 
material to the issue of whether PTSD is related to active 
service.  The newly submitted evidence does not raise a 
reasonable possibility that the veteran's claimed PTSD may be 
related to active service, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD, and either is cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial.  Because new and material evidence has 
not been received, the Board finds that the previously denied 
claim of service connection for PTSD is not reopened.

With respect to the veteran's application to reopen a claim 
of service connection for a duodenal ulcer, the Board finds 
that, although the additional VA treatment records received 
since April 2002 are new, in that they have not been 
submitted previously, they are cumulative and redundant of 
the evidence previously considered at the time of the April 
2002 decision when it was acknowledged that the veteran had 
been treated for stomach problems post service.  None of the 
newly submitted evidence shows that the veteran was treated 
for a duodenal ulcer during active service or within the 
first post-service year.  Thus, the evidence received since 
the April 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for duodenal ulcer.  The 
additional evidence also does not raise a reasonable 
possibility of substantiating the claim to reopen the claim 
of service connection for a duodenal ulcer.  Because new and 
material evidence has not been received, the Board finds that 
the previously denied claim of service connection for a 
duodenal ulcer is not reopened.

Service Connection

The veteran also contends that he incurred jungle rot and 
bilateral tinnitus during active service. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service treatment records are silent for any complaints of or 
treatments for jungle rot or tinnitus.  On a May 1967 
separation examination, the veteran's feet and ears were 
normal and no tinnitus or jungle rot was noted.  On a May 
1967 report of medical history, the veteran denied any foot 
trouble and tinnitus.

The post-service medical evidence shows that, on VA 
outpatient treatment in January 2001, the veteran complained 
of skin cracking at the bottom of his feet.  The veteran 
reported that it was painful at times and he experienced 
pimples with itching on his feet since he returned from 
Vietnam.  

On VA audiological examination in April 2007, it was noted 
that there were no complaints of or treatments for tinnitus 
noted in the veteran's clams file.  Following physical 
examination of the veteran, the VA examiner opined that it 
was more likely than not that the veteran's current tinnitus 
occurred post-service from unrelated causes.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for jungle 
rot.  The veteran's service treatment records show no 
complaints of or treatment for jungle rot during active 
service.  Even assuming for the sake of argument that what 
was reported by the veteran on VA outpatient treatment in 
January 2001 was symptoms of jungle rot, the Board notes that 
the veteran first was treated for this complaint 34 years 
after service separation in May 1967.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).
   
The Board acknowledges that the veteran received VA 
examination for his feet in April 2007; however, that 
examination was focused on his left toe.  There are no other 
medical records regarding the veteran's feet.  And as noted 
above, a VA examination for jungle rot is not necessary.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Additional evidence in support of the veteran's service 
connection claim for jungle rot is his own lay assertions and 
July 2008 videoconference Board hearing testimony.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
tinnitus.  The veteran's service treatment records show no 
complaints of or treatment for tinnitus during active 
service.  It appears that the veteran first was treated for 
tinnitus in April 2007, or almost 40 years after service 
separation, when the VA examiner opined that the veteran's 
current tinnitus more likely had been incurred post-service 
and was not related to active service.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran has contended that his currently diagnosed 
tinnitus was caused by in-service noise exposure.  Again, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Bostain, 11 Vet. App. at 127; and Routen, 10 Vet. App. 
at 186.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
for service connection for duodenal ulcer is not reopened.

As new and material evidence has not been received, the claim 
for service connection for PTSD is reopened.

Entitlement to service connection for jungle rot is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

REMAND

The veteran also contends that he incurred a left foot injury 
during active service.  Service treatment records reveal that 
the veteran complained that his left toe was hurting in 
November 1966.  On VA examination in April 2007, the 
veteran's claims file was not available and the VA examiner 
did not render an opinion regarding the etiology of the 
veteran's left foot injury.  Given the veteran's contentions, 
and because the April 2007 VA examination report does not 
contain sufficient information to evaluate the service 
connection claim for a left foot injury, the Board finds 
that, on remand, the RO/AMC should obtain an addendum to the 
April 2007 VA examination report which addresses the 
veteran's claimed left foot injury.  
  
Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA clinicians who evaluated or 
treated him for a left foot injury since 
his separation from service.  Obtain 
outstanding VA treatment records that 
have not been associated with the claims 
file already.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records 
that have not been associated with the 
claims file already.  A copy of any 
negative response(s) should be included 
in the claims file.

2.  Send the claims file to the VA 
Medical Center in El Paso, Texas, Armando 
C. Angel, M.D., if available, for an 
addendum to the April 27, 2007, VA feet 
examination report.  The claims file must 
be provided to this examiner for review.  
Specifically, this examiner should state 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current left foot injury is 
related to the veteran's active service.  
If this opinion cannot be provided 
without resorting to speculation, then 
the examiner should so state.

3.  If, and only if, Armando C. Angel, 
M.D., is not available, then schedule the 
veteran for VA feet examination for the 
purpose of determining the current nature 
and etiology of his claimed left foot 
injury.  The claims file must be made 
available to the examiner(s) for review.  
Based on the examination and review of 
the record, the examiner(s) should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
left foot injury is related to active 
service.

4.  Thereafter, readjudicate the claim of 
service connection for a left foot 
injury.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


